Exhibit 10.13

GUARANTY

This GUARANTY (the “Guaranty”) is made as of October 2, 2015, by CONDOR
HOSPITALITY TRUST, INC., a Maryland corporation (“Guarantor”), to and for the
benefit of GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation
(“Lender”).

RECITALS:

A.Lender has agreed to lend CDOR Atl Indy, LLC, a Delaware limited liability
company and TRS Atl Indy, LLC, a Delaware limited liability company
(collectively, “Borrower”) up to $7,000,000 ( the “Loan”) in accordance with the
terms of the Loan Agreement, of even date herewith, between Lender and Borrower
(the “Loan Agreement”).  Capitalized terms used in this Guaranty and not defined
in the Guaranty have the meanings given to such terms in the Loan Agreement.

B.Lender requires, as a condition precedent to making the Loan, that Borrower
obtain this Guaranty duly executed by Guarantor.  Lender will be relying on this
Guaranty in making the Loan.  The making of the Loan by Lender to Borrower is of
value to Guarantor and is reasonably expected to benefit Guarantor.

AGREEMENT

In consideration of Lender making the Loan, as an inducement for Lender to do
so, and for other valuable consideration, Guarantor represents, warrants,
agrees, and covenants as follows:

1.Guaranty.  Except and only to the extent otherwise specifically provided in
Section 10 below, Guarantor unconditionally, absolutely and irrevocably
guarantees: (a) the full, prompt, and complete payment when due, whether by
acceleration or otherwise, of (i) the entire amount of principal, accrued
interest, and premiums due from time to time under each Loan; and (ii) all other
Obligations of Borrower to Lender under or in respect of any of the Loan
Documents, including reimbursements, late charges, interest and default interest
(including post-petition interest to the extent a petition is filed by or
against Borrower under the Bankruptcy Code), damages, indemnity obligations,
collection and court costs, reasonable attorneys’ fees, advances, and all other
expenses and charges of any kind, in each case whether incurred prior to or
after the execution of this Guaranty and all without set-off, counterclaim,
recoupment, or deduction of any amounts owing or alleged to be owing by Lender
to Borrower or Guarantor; and (b) the full and complete payment and performance,
when due, of all other Obligations, including all indemnity obligations. All of
the indebtedness, obligations, and liabilities described in this Section are
referred to in this Guaranty as the “Guaranteed Obligations.”  All payments made
pursuant to this Guaranty shall be in U.S. dollars and shall be made from a
business deposit account in Guarantor’s name at a U.S. bank.

2.Nature of Guaranty; Joint and Several Liability of Multiple Guarantors.  This
Guaranty is an absolute and unconditional guaranty of payment and performance
and not of collection.  Guarantor’s obligations under this Guaranty are primary
and are independent of the obligations of any other Credit Party, and a separate
action or actions may be brought and executed against any one or more of the
Guarantors, whether or not such action is brought against such Credit Party and
whether or not such Credit Party is joined in such action or actions.  If this
Guaranty is signed by more than one Person, the liability of each such Guarantor
is joint and several.

3.Duration; Indemnification.  This Guaranty is effective when received by Lender
and, except as may otherwise be specifically provided herein, shall continue in
full force and effect until all of the Guaranteed Obligations are fully and
finally paid and performed and Lender has no further obligation to make loans or
otherwise extend credit to or for the benefit of Borrower under the Loan
Documents.  The Guaranteed Obligations shall not be considered fully and finally
paid and performed unless and until all payments by Borrower to Lender are no
longer subject to any right on the part of any Person, including Borrower,
Borrower as a debtor-in-possession, or any trustee in bankruptcy, to require
Lender to disgorge such payments or to seek to recoup all or any portion of such
payments.  Accordingly, this Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time the payment or performance of all or
any portion of the Guaranteed Obligations is rescinded or reduced in amount or
must otherwise be restored or returned by Lender, whether as a “voidable
preference” or “fraudulent conveyance,” or under any federal or state law,
including the Bankruptcy Code or otherwise, all as though such payment or
performance had not been made, and Guarantor will indemnify, defend, and hold
Lender and each of Lender’s Affiliates (each an “Indemnitee”) harmless for, from
and against, any and all Liabilities incurred by Lender in connection with such
rescission, reduction, return or restoration.  This Guaranty shall remain in
full force and effect and continue to be effective if (a) any petition is filed
by

2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

1

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

4. or against Guarantor or any other Credit Party for relief under the
Bankruptcy Code; (b) Guarantor or any other Credit Party becomes insolvent or
makes an assignment for the benefit of creditors; or (c) a receiver or trustee
is appointed for all or any significant part of the assets of Guarantor or any
other Credit Party.

5.Representations and Warranties.  Each Guarantor acknowledges and agrees that
the representations and warranties in this Section are a material consideration
to Lender; that Lender is relying on their correctness and completeness in
entering into the Loan Agreement and the transactions contemplated by the Loan
Documents and in  making the Loan(s); and that these representations and
warranties are true and accurate as of the date hereof, will be true and
accurate in all material respects as of the Closing, as if made at Closing, and
will survive the Closing, regardless of any investigation or inspection by
Lender.  Additionally, Guarantor shall take, or cause to be taken, all such
actions as may be necessary or appropriate to ensure that the representations
and warranties in this Guaranty continue to be true and correct in all material
respects.  Accordingly, each Guarantor represents, warrants, and certifies to
and covenants with Lender that:

(a)Entity Status; Name and Business Address.  As to each Guarantor that is an
entity:  (i) such Guarantor’s exact legal name is set forth on the signature
page hereof: (ii) such Guarantor is a domestic U.S. entity, validly existing and
in good standing under the laws of its formation state, and has full power and
authority to enter into and perform its obligations under this Guaranty; (iii)
this Guaranty has been duly authorized and validly executed by such Guarantor;
(iv) the individual(s) signing this Guaranty on behalf of such Guarantor are
duly authorized to do so; (v) the entry into and performance by such Guarantor
of this Guaranty does not and will not violate any provision of such Guarantor’s
organizational documents.  Guarantor’s chief executive office and principal
place of business is at the location set forth on the signature page hereof.

(b)No Violations, Breaches, or Defaults.  The entry into and performance by
Guarantor of this Guaranty does not and will not violate any judgment, order,
law or regulation applicable to Guarantor or result in any breach of, constitute
an event of default under, or result in the creation of any lien, charge,
security interest or other encumbrance upon any Collateral pursuant to any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument to which Guarantor is a party or by which Guarantor’s assets are
bound.

(c)Legal, Valid and Binding.  Upon execution by Guarantor of this Guaranty, the
Guaranty shall constitute the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

(d)Anti-Money Laundering; Anti-Terrorism.  Guarantor and its Affiliates (each,
an “AML Party”) are  and will remain in material compliance with all: (i) U.S.
economic sanctions laws and executive orders; (ii) regulations promulgated by
the U.S. Office of Foreign Assets Control (“OFAC”); and (iii) applicable
anti-money laundering and counter-terrorism provisions of the Bank Secrecy Act,
the U.S. Patriot Act, and all rules and regulations issued pursuant to such
laws, including those relating to “know your customer”, anti-money laundering,
and anti-terrorism.  No AML Party is or will become a Person (A) included by
OFAC on the list of Specially Designated Nationals and Blocked Persons (the “SDN
List”) or who is otherwise the target of U.S. economic sanctions laws, such
that, in either case, a U.S. Person cannot engage in business transactions with
such Person; or (B) that is controlled by, or acting, directly or indirectly,
for or on behalf of any Person on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions, such that entry into or
performance under any Loan Document would violate Applicable Law.  For purposes
of this subsection, “Affiliate” does not include the equity owners of any entity
that is publicly traded on a recognized national U.S. stock exchange.  Within
ten (10) days of written request, Guarantor shall provide Lender with such
documentation as Lender may request from time to time, to verify compliance with
the terms and conditions of this subsection, including with respect to sources
of funds for Payments made or to be made by Guarantor.

(e)Investigations and Litigation.  There is no action, suit, investigation,
proceeding or arbitration at law or in equity, including condemnation
proceedings or proceedings in lieu of condemnation, pending or, to Guarantor’s
best knowledge, threatened against or affecting Guarantor or any of its assets
or revenues or any of the Loan Documents or any of the transactions contemplated
thereby.

(f)Solvency.  Both before and immediately after consummation of the transactions
contemplated by the Loan Documents and after giving effect to such transactions,
Guarantor is Solvent.



2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

1

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

6.Waivers.  Guarantor unconditionally waives and agrees not to assert:  (a) any
requirement that Lender first make demand upon, or seek to enforce or exhaust
remedies against any other Credit Party or other Person or against any
Collateral or property of any other Credit Party or other Person before
demanding payment from Guarantor or seeking to enforce this Guaranty; (b) any
rights, benefits and defenses which might otherwise be available to Guarantor
pursuant to Arizona Revised Statutes §12-1641 through §12-1646, §12-1566,
§33-725; §33-814, §44-141, §44-142; or §47-3605, or Arizona Rules of Civil
Procedure Rule 17(f), or any other Applicable Law similar to the foregoing that
might operate to limit (i) Guarantor’s or any other Credit Party’s liability
under, or the enforcement of, this Guaranty and the other Loan Documents; or
(ii) the right of Lender to recover a deficiency judgment, or to otherwise
proceed, against Guarantor or any other Person obligated for the payment of the
Guaranteed Obligations, after any foreclosure, trustee’s sale, or UCC sale, of
any Collateral securing payment of the Guaranteed Obligations; (c) any statute
of limitations affecting the obligations or liabilities under the Loan Documents
of Guarantor or any other Credit Party; (d) diligence, presentment, protest,
demand for performance, notice of nonperformance, notice of intent to
accelerate, notice of acceleration, notice of protest, notice of dishonor,
notice of extension, renewal, alteration or amendment, notice of acceptance of
this Guaranty, notice of default under any of the Loan Documents, and all other
notices whatsoever; and (e) any other claim or defense that otherwise would be
available to Guarantor based on principles of suretyship or guarantee or
otherwise governing obligations of persons secondarily liable thereon or because
any of the Guaranteed Obligations are secured by a lien on real property.

7.Effect of Certain Matters.  Guarantor’s obligations hereunder shall not be
affected or impaired by reason of, and Guarantor waives any and all rights and
defenses that Guarantor may otherwise have arising out of, any of the
following:  (a) the modification (whether or not material) of any obligations of
any other Credit Party under, or of any provisions of, any Loan Document,
whether or not Guarantor joined in or consented to such modification; (b)
Lender’s taking of or omission to take any action pursuant to any Loan Document,
including granting any waiver, consent, or extension or any failure, omission,
or delay by Lender to enforce any obligation, condition or other provision in
any Loan Document or to assert or exercise any right, power or remedy conferred
on Lender in any Loan Document; (c) the assignment to or assumption by any third
party of any or all of the rights or obligations of any Credit Party under any
Loan Document; (d) the release or discharge of any other Credit Party from the
performance or observance of any obligation, undertaking or condition to be
performed by such Credit Party under any Loan Document by operation of law or
otherwise; (e) any action, inaction or election of remedies by Lender that
results in any impairment or destruction of any subrogation, indemnification,
reimbursement or contribution rights of Guarantor; (f) any setoff, defense,
counterclaim, abatement, recoupment, reduction, change in Applicable Law or any
other event or circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor, indemnitor or surety under
Applicable Law; (g) the termination or renewal of any Guaranteed Obligation; (h)
the obtaining by Lender of any additional Collateral; the release or
substitution by Lender of any Collateral; or the perfection or failure to
perfect any liens or security interests with respect to any Collateral; (i) the
use of any Loan proceeds, regardless of whether such use complies with the Loan
Documents, with Lender having no duty to monitor the use or application of any
Loan disbursement; or (j) any invalidity, irregularity or unenforceability in
whole or in part of any Loan Document, or any limitation of the liability of any
other Credit Party under the Loan Documents, including any claim that the Loan
Documents were not duly authorized, executed, or delivered on behalf of any
Credit Party.

8.Access to Credit Party Information.  Guarantor now has and will continue to
have independent means of obtaining information concerning the affairs,
financial condition and business of each other Credit Party.  Regardless of what
information Lender may from time to time have, Lender shall have no obligation
to provide to Guarantor any information concerning, or to monitor for the
benefit of, Guarantor (a) the business operations of any Credit Party; (b) the
performance by any Credit Party of, or the ability of any Credit Party to
perform, such Credit Party’s obligations pursuant to the Loan Documents; or (b)
any other matter.

9.Subordination.  All Indebtedness, together with all rights of subrogation,
contribution, reimbursement, and indemnification, of any Credit Party to
Guarantor, now or in the future (collectively, the “Intercompany Indebtedness”)
is hereby subordinated to the Guaranteed Obligations.  Any such Intercompany
Indebtedness, if Lender so requests, shall be collected, enforced and received
by Guarantor as trustee for Lender and be paid over to Lender on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty or any other Loan Document.

10.Waiver of Subrogation and Certain Other Rights.  Guarantor waives any claim,
defense, or other right which Guarantor may now have or hereafter acquire
against any other Credit Party, or any other Person primarily or secondarily
obligated with respect to any of the Guaranteed Obligations or the Collateral
that arises from the existence or performance of the obligations of Guarantor
under this Guaranty, including any right of subrogation, reimbursement,



2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

2

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

exoneration, contribution, indemnification or any right to participate in any
claim or remedy of Lender against any other Credit Party or Person, or any
property securing any of the Guaranteed Obligations which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity
or under contract, statute or common law.

11.Limitations on Recourse to Guarantor. 

(a)Recourse Limitations.  Subject to the qualifications set forth in this
Section 10, Lender shall not enforce the liability and obligation of Guarantor
to pay, perform and observe the Guaranteed Obligations by any action or
proceeding wherein a money judgment shall be sought against Guarantor, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding, including a trustee’s sale or UCC
sale, to enable Lender to enforce and realize upon its interest under this
Guaranty and the other Loan Documents, or in the Collateral; provided, however,
that any judgment in any such action or proceeding shall be enforceable against
Guarantor only to the extent of Guarantor’s interest in the Collateral, except
as specifically provided in this Section 10.  The provisions of this Section 10
shall not, however: (i) constitute a waiver, release, limitation, or impairment
of any Obligation evidenced or secured by any of the Loan Documents, including
any Obligations arising pursuant to any Related Agreement; (ii) impair the right
of Lender to name Guarantor or other Credit Party as a party defendant in any
action or suit to enforce its rights, powers, and remedies upon the occurrence
of an Event of Default; (iii) affect the validity or enforceability of this
Guaranty; (iv) impair the right of Lender to obtain the appointment of a
receiver; or (v) constitute a prohibition against Lender to commence any
appropriate action or proceeding in order for Lender to exercise its remedies
against all or any portion of the Collateral.

(b)Recourse for Certain Acts and Omissions.  Lender shall have full recourse to
Guarantor and all of its assets, and Guarantor shall be personally liable to
Lender, for all Liabilities incurred or suffered by Lender or any Affiliate of
Lender as a result of:

(i)The commission of a criminal act by any Credit Party or the seizure by or
forfeiture to any Government Authority of any Collateral or of any equity
interest in a Credit Party;

(ii)The failure by Borrower or any Credit Party to apply any funds derived from
the Collateral, including operating revenues, security deposits, Insurance
Proceeds and Condemnation Proceeds (as defined in the Mortgage), as required by
the Loan Documents;

(iii)Fraud or misrepresentation of any Credit Party made in or in connection
with the Loan Documents or the Loan;

(iv)Any Credit Party contests or in any way interferes, directly or indirectly,
with (A) any foreclosure action, trustee’s sale, UCC sale, or other action or
proceeding to realize upon the Collateral; (B) any receivership proceeding; (C)
the enforcement of the assignment of rents and leases in the Mortgage; or (D)
any other enforcement of Lender’s rights, powers, and remedies under any of the
Loan Documents pursuant to which Lender has a Lien (whether by making any
motion, bringing any counterclaim, claiming any defense, seeking any injunction
or other restraint, commencing any action seeking to consolidate any such
enforcement action by Lender or any Lender Affiliate with any other action, or
otherwise);

(v)Borrower’s failure to pay Impositions (as defined in the Mortgage) or
maintain the insurance coverages required pursuant to the Loan Documents and pay
all insurance premiums therefor;

(vi)Damage or destruction to the Collateral caused by the acts or omissions of
any Credit Party or any employee, agent, contractor, representative, invitee, or
licensee of any Credit Party or the commission by any Credit party of any act of
waste with respect to the physical Collateral;

(vii)The failure of any Credit Party to perform its obligations with respect to
environmental matters under any environmental indemnity or similar agreement
relating to the Site;

(viii)Borrower’s failure to pay for any loss, liability or expense (including
reasonable attorneys’ fees) incurred by Lender arising out of any claim or
allegation made by Borrower, its successors or assigns, or any creditor of
Borrower, that the Loan Agreement or the transactions contemplated by the Loan



2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

3

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

Documents establish a joint venture, partnership or other similar arrangement
between Borrower and Lender;

(ix)Any brokerage commission or finder’s fees claimed in connection with the
transactions contemplated by the Loan Documents;

(x)Uninsured damage to the Collateral resulting from acts of terrorism;

(xi)Borrower’s breach of its obligations under Section 3.10 of the Mortgage;

(xii)The removal or disposal of any tangible personal property Collateral from
the Site in violation of the terms and conditions of the Loan Documents or the
abandonment or surrender of any Collateral of whatever type or character;

(xiii)The failure by any Credit Party to comply with its indemnification
obligations pursuant to the Loan Documents;

(xiv)The payment of any distributions to any Credit Party or any Affiliate of a
Credit Party, other than as permitted in the Loan Documents;

(xv)The Management Agreement is terminated, surrendered or materially modified,
in each case, without the prior written consent of Lender, in its sole
discretion; or if any Credit Party that is a party thereto fails to materially
comply with the terms of the Management Agreement;

(xvi)Failure of the Borrower or the Site to be in compliance with all applicable
zoning ordinances and regulations; or

(xvii)An Event of Default described in Section 6.1(k) of the Loan Agreement
occurs.

Guarantor shall also be personally liable to Lender for reasonable attorney's
fees and other costs and expenses incurred by Lender in connection with any of
the foregoing or in enforcing its rights and remedies pursuant to any of the
Loan Documents, including with respect to this Section, regardless of whether
such matters are legal or equitable in nature or arise under tort or contract
law.

(c)Full Recourse.  Notwithstanding anything to the contrary contained in this
Guaranty or the other Loan Documents, the limitation on Guarantor’s liability
provided in Section 10(a) SHALL BECOME NULL AND VOID, SHALL BE OF NO FURTHER
FORCE AND EFFECT, AND GUARANTOR SHALL BE FULLY LIABLE FOR THE GUARANTEED
OBLIGATIONS IF:

(i)A Prohibited Transaction occurs in violation of the Loan Documents;

(ii)An Event of Default described in Section 6.1(f) of the Loan Agreement occurs
with respect to any Credit Party;

(iii)Any Credit Party commences any legal proceeding against Lender or any
Lender Affiliate pursuant to which such Credit Party seeks to recover damages or
other affirmative recovery against Lender or a Lender Affiliate, including any
proceeding asserting claims based on any theory of lender liability; or

(iv)The Franchise Agreement is terminated, surrendered or materially modified,
in each case, without the prior written consent of Lender, in its sole
discretion; or if any Credit Party that is a party thereto fails to materially
comply with the terms of the Franchise Agreement.

(d)No Waiver.  Nothing in this Section 10 shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim in any relevant bankruptcy
proceeding for the full amount due to Lender under the Loan Documents or to
require that all Collateral shall continue to secure the amounts due under the
Loan Documents.



2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

4

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

12.Notices.  All Notices shall be given as provided in the Loan Agreement, if to
Guarantor, at the address set forth below, and if to Lender, as provided in the
Loan Agreement.

13.Commercial Transaction; No Advice.  Guarantor confirms, acknowledges and
agrees that (a) this Guaranty is being executed and delivered in connection with
a commercial business transaction; (b) none of the Loan proceeds is being or
will be used by Guarantor or any other Person for any personal, family, or
household purpose; and (c) Guarantor has not received any legal, tax, financial
or accounting advice from Lender or any Affiliate of Lender.

14.Binding Effect.  This Guaranty is binding on Guarantor and its successors and
assigns, and, if Guarantor is an individual, on such individual’s heirs,
personal representatives, administrators, and executors, and including a
debtor-in-possession on behalf of Guarantor, and shall inure to the benefit of
Lender, its successors and assigns, including any Person obtaining any rights
from Lender in a Lender Transfer.

15.Severability.  Any provision of this Guaranty being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of any Loan
Document or any part of such provision in any other jurisdiction.

16.Remedies.  No delay on the part of Lender in the exercise of any right or
remedy under this Guaranty shall operate as a waiver thereof.  No single or
partial exercise by Lender of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Lender except as set forth in a writing executed by Lender.

17.Limitation of Liability for Certain Damages.  In no event shall Lender, any
Credit Party, or any Affiliate of Lender or any Credit Party be liable to any
Person on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each of Lender and each Credit Party hereby waives, releases and
agrees (and shall cause each its respective Affiliates to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided, however, that nothing herein shall be
deemed a waiver of Lender’s rights to sue upon or otherwise recover on all
amounts due Lender under the Loan Documents, including with respect to the
Obligations and Guaranteed Obligations. 

18.Governing Law.  THE LAWS OF THE STATE OF ARIZONA (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAWS PRINCIPLES) SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS GUARANTY, INCLUDING ITS VALIDITY,
INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT;  provided, however,
that with respect to any married individual signing this Guaranty who is not a
resident of the State of Arizona, this Section shall not be a contractual choice
of the community property laws of the State of Arizona.

19.Jurisdiction and Service of Process.  Any legal action or proceeding with
respect to this Guaranty shall be brought exclusively in the courts of the State
of Arizona located in Maricopa County or of the United States for the District
of Arizona, sitting in Phoenix, Arizona, and Guarantor accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided, however, that nothing in this Guaranty shall limit
or restrict Lender’s right to commence any proceeding in the federal or state
courts located in the state in which a particular Site is located to the extent
Lender deems such proceeding necessary or advisable to exercise remedies
available under any Loan Document.  Lender and Guarantor hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that either of them may now or hereafter
have to the bringing of any such action or proceeding in such
jurisdictions.  Guarantor hereby (a) irrevocably waives personal service of any
and all legal process, summons, notices and other documents of any kind; (b)
consents to such service in any suit, action or proceeding brought in the United
States by any means permitted by Applicable Law, including by the mailing
thereof to Guarantor’s address specified on the signature page hereto; and (c)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

20.Waiver of Jury Trial.  LENDER AND GUARANTOR, TO THE FULLEST EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS GUARANTY, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS



2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

5

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

21.Agreement to Credit Party Provisions.  Guarantor has received and reviewed a
copy of the Loan Agreement and each of the other Loan Documents.  Guarantor
agrees that the provisions of the Article in the Loan Agreement titled “General
Provisions” apply to this Guaranty, the same as if such provisions were set
forth in full in this guaranty.  Furthermore, Guarantor Assumes and agrees to be
bound by and to perform all of the terms, conditions, and obligations contained
in the Loan Agreement and in any Other loan document that are stated to be
applicable to, or otherwise apply to, Guarantors OR Credit Parties.  Guarantor
acknowledges and agrees that Guarantor is a Credit Party.

22.Authorization.  Guarantor hereby authorizes Guarantor’s banks, creditors, and
suppliers to disclose and release to General Electric Capital Corporation, its
affiliates, and their respective officers, employees, attorneys, agents,
representatives and advisers (collectively, the “GE Parties”) all credit and
financial information that any of the GE Parties may request relating to
Guarantor and Guarantor’s business.  Guarantor also authorizes each of the GE
Parties to: (a) perform background, credit, judgment, lien and other checks,
searches, inspections, and investigations and to obtain personal and business
credit and asset reports with respect to Guarantor and Guarantor’s business, all
as the GE Parties deem appropriate in their sole judgment; (b) share the results
thereof, as well as any other information provided to them from time to time by
or on behalf of Guarantor, among themselves, with insurance companies and title
companies, and as otherwise required by law; (c) answer questions about their
credit experience with Guarantor; and (d) retain the information provided to
them in connection with the transactions contemplated by the Loan Documents.

23.Entire Agreement.  This Guaranty embodies the entire agreement of the parties
and supersedes all prior agreements and understandings, oral or written,
relating to the subject matter hereof.  Guarantor acknowledges and affirms that
Guarantor did not rely on any statement, oral or written, not contained in this
Guaranty or the other Loan Documents in making Guarantor’s decisions to enter
into this Guaranty.

[SIGNATURE PAGE FOLLOWS]

2004-2.10.14FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404

6

22380042

 

22380042

 

--------------------------------------------------------------------------------

 

 

EXECUTED effective as of the date first set forth above.

 

GUARANTOR:

CONDOR HOSPITALITY TRUST, INC., a Maryland corporation 

 

By:/s/ Corrine L. Scarpello

Printed Name: Corrine L. Scarpello

Its: Senior Vice President and Chief Financial Officer

 

Address for Notices:

 

1800 W. Pasewalk Ave., Ste, 200

Norfolk, Nebraska 68701

Attn: _____________________________________

 



2004-2.10.14 FINAL EXECUTION COPYLoan ID No(s):  012680371 and 012680404



22380042

 

22380042

 

--------------------------------------------------------------------------------